Case 18-06214        Doc 31     Filed 04/16/19     Entered 04/16/19 14:04:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 06214
         Sharon Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/05/2018.

         2) The plan was confirmed on 06/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/26/2018.

         5) The case was Dismissed on 11/20/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-06214          Doc 31   Filed 04/16/19     Entered 04/16/19 14:04:26              Desc         Page 2
                                                  of 3



 Receipts:

          Total paid by or on behalf of the debtor                $400.00
          Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $382.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $18.00
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $400.00

 Attorney fees paid and disclosed by debtor:                 $500.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim       Principal      Int.
 Name                              Class     Scheduled      Asserted       Allowed        Paid         Paid
 Cap1/Vlcty                     Unsecured            0.00           NA            NA            0.00       0.00
 Cap1/vlcty                     Unsecured            0.00           NA            NA            0.00       0.00
 Catherines/WFNNB               Unsecured            0.00           NA            NA            0.00       0.00
 Chase Card Services            Unsecured            0.00           NA            NA            0.00       0.00
 Citibank / Sears               Unsecured            0.00           NA            NA            0.00       0.00
 Citibank/Best Buy              Unsecured            0.00           NA            NA            0.00       0.00
 Comenity Bank/Lane Bryant      Unsecured            0.00           NA            NA            0.00       0.00
 ERC/Enhanced Recovery Corp     Unsecured          403.00           NA            NA            0.00       0.00
 First Premier                  Unsecured            0.00           NA            NA            0.00       0.00
 Midland Funding LLC            Unsecured       7,637.00       7,801.45      7,801.45           0.00       0.00
 Quantum3 Group                 Unsecured       1,843.00       2,333.96      2,333.96           0.00       0.00
 Quantum3 Group                 Unsecured            0.00      1,106.89      1,106.89           0.00       0.00
 Quantum3 Group                 Unsecured            0.00      3,497.55      3,497.55           0.00       0.00
 Quantum3 Group                 Unsecured            0.00      2,498.14      2,498.14           0.00       0.00
 Quantum3 Group                 Unsecured            0.00        771.56        771.56           0.00       0.00
 Quantum3 Group                 Unsecured          617.00      1,220.32      1,220.32           0.00       0.00
 Quantum3 Group                 Unsecured       1,202.00       1,271.40      1,271.40           0.00       0.00
 Quantum3 Group                 Unsecured          208.00        251.36        251.36           0.00       0.00
 Quantum3 Group                 Unsecured          396.00        429.35        429.35           0.00       0.00
 Quantum3 Group                 Unsecured          980.00      1,031.88      1,031.88           0.00       0.00
 Quantum3 Group                 Unsecured          391.00        425.01        425.01           0.00       0.00
 Quantum3 Group                 Unsecured       1,155.00       1,215.66      1,215.66           0.00       0.00
 Quantum3 Group                 Unsecured          323.00        323.13        323.13           0.00       0.00
 Quantum3 Group                 Unsecured          721.00        773.45        773.45           0.00       0.00
 Syncb/ccsycc                   Unsecured            0.00           NA            NA            0.00       0.00
 Synchrony Bank/ HH Gregg       Unsecured            0.00           NA            NA            0.00       0.00
 TD Bank USA NA                 Unsecured          507.00        544.85        544.85           0.00       0.00
 US Bank                        Unsecured       5,047.00       4,980.42      4,980.42           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-06214        Doc 31      Filed 04/16/19     Entered 04/16/19 14:04:26             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,476.38               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $400.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
